NUMBER 13-06-454-CV

COURT OF APPEALS

THIRTEENTH DISTRICT OF TEXAS

CORPUS CHRISTI - EDINBURG 
                                                                                                                      

IN RE: KHALIL PAKIDEH, ET AL.
                                                                                                                      

On Petition for Writ of Mandamus                                                                                                                      

MEMORANDUM OPINION 

Before Justices Yañez, Rodriguez, and Garza
Memorandum Opinion Per Curiam
 
          On August 15, 2006, relators, Khalil Pakideh, Soudabeh Ahadi, and Alma
Investments Incorporated d/b/a Texas Alma Investments, Inc., filed a petition for writ of
mandamus with this Court in which they allege that on June 22, 2006, respondent, the
Honorable Abel C. Limas, Presiding Judge of the 404th District Court of Cameron County,
Texas, abused his discretion by denying relators’ motion to disqualify plaintiff’s counsel.
          Relators’ petition for writ of mandamus asks this Court to order the respondent to
reverse the order entered June 22, 2006 and enter an order granting relators’ motion to
disqualify. 
          The Court, having examined and fully considered the relators’ petition for writ of
mandamus, is of the opinion that relators have not shown themselves entitled to the relief
sought and the petition for writ of mandamus should be denied.  See Tex. R. App. P. 52.8. 
Accordingly, the petition for writ of mandamus is DENIED. 
 
PER CURIAM
 
Memorandum Opinion delivered and
filed this the 28th day of September, 2006.